Citation Nr: 1726723	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-18 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to January 2005 and from September 2005 to June 2006, with service in Iraq, and was awarded the National Defense Service Medal, the Global War on Terrorism Expeditionary Medal, and the Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Board remanded the current issue for further evidentiary development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in the areas of work, family relations, and mood, but is not productive of total social and occupational impairment.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts to obtain relevant records.  The Veteran's service treatment records and post-service private treatment records are on file.  Additionally, the Veteran was afforded a VA PTSD examination in January 2012.  The examiner detailed the Veteran's assertions, conducted all appropriate testing, and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, the Veteran asserted in her July 2013 substantive appeal that the examination did not adequately detect the extent of her symptoms and was not an accurate depiction of her psychiatric disability.  In May 2015, the Board remanded for further evidentiary development and another VA examination.  

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  For instance, VA requested additional VA medical records, which were obtained, and the Veteran was afforded another VA PTSD examination in August 2015.  Like the January 2012 examiner, the August 2015 examiner detailed the Veteran's assertions, conducted all appropriate testing, and reported the results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, in August 2015, the Veteran asserted that the examiner's report was not an accurate depiction of the current state of the Veteran's PTSD or depressive disorder.  

With respect to the adequacy of the examination, "the presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (quoting Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004) and applying the presumption of regularity to VA examinations); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  The results of the August 2015 VA examination do not support the Veteran's claim for an initial evaluation in excess of 50 percent, and, so, there is at least some reason, independent of any perceived inadequacies of the examination, for the Veteran to be dissatisfied with the examination.  Cartwright v. Derwinski, 2 Vet App. 24, 25 (1991) ("interest may affect the credibility of testimony.").  

Moreover, the examination was conducted by a physician who detailed the Veteran's assertions, obtained an accurate history, and conducted all appropriate testing.  Subsequently, the physician rendered an opinion which was based upon consideration of the Veteran's prior medical history, and which contains a reasoned explanation.  Therefore, the Board finds that there is not "clear evidence" of irregularity in the August 2015 examination.  And, in fact, the Board affirmatively finds that the VA examination was adequate and provides sufficient medical evidence to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr, supra.  In light of the foregoing, the Board finds that the duty to assist has been satisfied. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.   
38 C.F.R. § 4.7.  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

The Veteran's PTSD is currently rated as 50 percent disabling effective from January 11, 2005 to September 28, 2005 and since June 3, 2006 under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The relevant rating criteria are set forth below.  During the time period between September 28, 2005 and June 3, 2006, the Veteran was on active duty status; therefore, her disability compensation benefits were suspended during that time period.  See 38 C.F.R. §§ 3.654(a), (b); 3.700(a)(1).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Following review of the evidence of record, the Board finds that the Veteran's PTSD warrants the assignment of a 70 percent evaluation throughout the claim period.

Private treatment records dated in 2005 indicated that the Veteran reported myriad PTSD symptoms, including difficulty with sleep and concentration, irritability, depression, and panic attacks when in crowds.  She also endorsed an increased startle reflex and hypervigilance.  The Veteran explained that she feared being at home by herself.  Although she endorsed improvement in symptoms, she indicated she felt too sedate.  As her medications were readjusted, her symptoms would wax and wane.  The private examiner diagnosed the Veteran with panic disorder with agoraphobia and PTSD and assigned GAF scores of 68, 75, and 82.  

In March 2011, the Veteran's mother reported that the Veteran returned from service with increased anxiety and irritability and difficulty with sleep.  Her mother also reported the Veteran had begun to withdraw from others.  The Veteran's friend also reported the Veteran had begun to withdraw socially and when out with others she would become increasingly irritated and anxious.  The Veteran's sister and other friend also reported similar symptoms in March 2011 and April 2011.

VA treatment records corroborate the Veteran's reports of irritability, difficulty controlling her emotions, sleep disturbance, decreased concentration and memory, racing thoughts, and depression and anxiety for several years.  The examiner noted that the Veteran presented with a depressed mood, flat affect, decreased eye contact, and non-spontaneous speech patterns.  The Veteran stated that her symptoms had begun to affect her life and she had been counseled frequently at work regarding her explosive behavior.  She had also missed work due to her depression and tended to isolate herself at home.  Once the nucleus of her family, the Veteran now withdrew from her family, remained hypervigilant, and had increased intrusive thoughts, irritability, and nightmares.  She indicated that being around other people made her feel out of control and that she had low energy and was always irritable.  Her family had also expressed concern about her behavioral changes.  In April 2011, she reported a work disagreement that resulted in a verbal and physical altercation with a colleague.  In May 2012, the Veteran endorsed passive suicidal thoughts.

Likewise, at the VA psychiatric examination in January 2012, the Veteran reported that since her discharge from service she was distant from her husband and eventually divorced.  She is no longer close with her mother and siblings and prefers not to interact with them.  The Veteran reported a series of jobs that ended due to frequent interpersonal conflicts.  She endorsed an increase in panic attacks, high anxiety, and fear of leaving her house.  She leaves her house to buy groceries but still wakes up to check windows around the house.  She reported worsening work and social relationships and a decreased social life.  The examiner reported that the Veteran's occupational and social impairment resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although general functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Additionally, Social Security Administration records consistently document the Veteran's aforementioned symptoms.  She has difficulty getting along with people and no longer gets along with her family.  She has limited contact with neighbors, does not attend church, and has no hobbies.  She endorsed nightmares and panic attacks.  The May 2012 Social Security consultative examiner indicated the Veteran would likely have problems working and interacting with people and assessed a GAF score of 46.  Given these limitations, the Social Security Administration found that the Veteran had moderate restriction of activities of daily living, marked difficulties in maintaining social functioning, and moderate difficulties in maintaining concentration, persistence, and pace; and thus, she is disabled pursuant to their regulations. 

In her July 2013 substantive appeal, the Veteran reported difficulties maintaining jobs and indicated that she missed work excessively due to depression, panic attacks, and increased anxiety.  She also endorsed decreased job performance due to memory difficulties, hypervigilance, and difficulty getting along with coworkers and supervisors.  The Veteran stated she began to distance and withdraw herself from her former husband, needs to regularly check windows and doors around the home, needs to carry a weapon, and has constant irritability that resulted in violence toward her dog.  She no longer socializes and depression prevents her from getting out of bed and attending mental health appointments.  The Veteran stated she has anxiety, depression, suspiciousness, panic attacks, sleep impairment, nightmares, mild memory loss, flattened affect, and an inability to focus for long periods. The Veteran reported similar symptoms in August 2015. 

Per the May 2015 Board remand, the Veteran underwent another VA PTSD examination in August 2015.  She reported that she completed her Bachelor's degree in 2006 but was unable to complete her Master's degree due to problems with memory and concentration.  The Veteran also reported that she was not in mental health treatment because of her increased anxiety and depression when she leaves her home.  She also indicated that she has difficulty managing activities of daily living at times and her current husband takes care of both her and their daughter.  The VA examiner noted the Veteran has not been in psychiatric treatment since 2011/2012 and reported the Veteran is likely undermining her abilities to function and overemphasizing her symptoms secondary to PTSD.  The examiner reported that a mental condition has been formally diagnosed, but the Veteran's symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Despite the findings of the August 2015 examiner, the Board finds the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent rating for the entirety of the appeal period.  The Veteran demonstrates symptoms of impaired impulse control, self-isolation, difficulty with sleep, near-continuous panic or depression affecting the ability to function independently, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Given the Veteran's reports of self-isolation, irritability, anxiety, and lack of impulse control, the Board finds that her symptoms during this period caused occupational and social impairment with deficiencies in the areas of work, school, family relations, and mood.  The Board acknowledges that the July 2012 VA examiner and the August 2015 examiner did not find that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas.  However, the evidence shows that throughout the appeal period, the Veteran's PTSD symptoms have increasingly worsened, as the Veteran was no longer able to maintain a job or leave her home.  The Veteran continues to endorse symptoms of depression, anxiety, mild memory loss, suspiciousness, impaired impulse control, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective work and social relationships.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that her PTSD most closely approximates the 70 percent rating. 

The Veteran's symptoms did not at any time, however, more nearly approximate the total occupational and social impairment required for a 100 percent rating.  The January 2012 and August 2015 examiners did not note that the Veteran's symptoms cause total occupational and social impairment.  Moreover, the record does not reflect that the Veteran has at any point demonstrated the symptoms associated with a 100 percent rating, or other symptoms of similar severity, frequency, and duration.  Persistent delusions or hallucinations have not been shown, nor has that Veteran been shown to have gross impairment in thought processes or communication, inappropriate behavior, an inability to perform activities of daily living, or any of the other markers of total occupational and social impairment due to her service-connected PTSD.  In sum, the Board finds that a rating of 70 percent, but not higher, for the Veteran's PTSD is warranted. 

Finally, the Board notes that the Veteran is in receipt of a total disability evaluation based upon individual unemployability (TDIU) since August 4, 2011.  However, the Board does not find that this case raises a claim for a TDIU prior to August 4, 2011.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The evidence does not show, nor does the Veteran claim, that she is unemployable due to PTSD prior to August 4, 2011.  To the contrary, the Veteran was employed and attending classes for her Bachelor's and Master's degrees from January 2005 through August 2011.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted. 


ORDER

An initial rating of 70 percent, but no higher, for service-connected PTSD is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


